EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, no prior art could be located that teaches or fairly suggests moving an image sensor in a predetermined pattern, wherein the moving of the image sensor in the predetermined pattern is based on at least two stacked piezoelectric actuators, wherein each piezoelectric actuator of the at least two stacked piezoelectric actuators comprise a plurality of piezoelectric layers, wherein at least one portion of the piezoelectric layers of one or more of the stacked piezoelectric actuators are activated to move the image sensor in the predetermined pattern, wherein the image sensor includes an array of light collecting elements, and wherein each light collecting element of the array cycles through a plurality of positions in the predetermined pattern based on actuation of the at least one portion of the layers of the one or more stacked piezoelectric actuators; smoothening movement of the image sensor based on at least two counter weight actuators, wherein each counter weight actuator of the at least two counter weight actuators corresponds to one of the at least two stacked piezoelectric actuators, and wherein each counter weight actuator moves in a opposite direction to its corresponding stacked piezoelectric actuator; capturing a plurality of samples of light at each light collecting element, wherein each light collecting element captures the plurality of samples in a continuous cycle of movement in the predetermined pattern; converting each sample captured at each position into a set of color triplet values based at least in part on one cycle of movement of each light collecting element in the predetermined pattern, in combination with the rest of the limitations of the claim.
Claims 8 and 15 are allowed for similar reasons as claim 1.
The rest of the pending claims are dependent and therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/Primary Examiner, Art Unit 2697